Case 1:19-cr-00576-BMC Document 48-2 Filed 08/04/20 Page 1 of 2 PageID #: 1106




                Exhibit B
Case 1:19-cr-00576-BMC Document 48-2 Filed 08/04/20 Page 2 of 2 PageID #: 1107




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                                  19 Cr. 576 (BMC)
       -against-

                                                                  [PROPOSED] ORDER
GENARO GARCIA LUNA,

                               Defendant.




In order to permit the defendant to meaningfully review the construction and implementation of

the Master Jury Wheel and Qualified Jury Wheel that was used to select the Grand Jurors who

returned the superseding indictment in this case on July 30, 2020, pursuant to 28 U.S.C. §§

1867(a) and (f), and for the reasons set forth in the declaration of Jeffrey Martin, the Clerk of the

Eastern District of New York is hereby ordered to make available all data listed in Attachment 1

to Mr. Martin’s declaration within 14 days of this Order.




Dated: New York, New York
       August ___, 2020

                                              SO ORDERED




                                              The Honorable Brian M. Cogan
                                              District Judge, United States District Court
                                              Eastern District of New York
